Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153207                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JP MORGAN CHASE NATIONAL                                                                                  Joan L. Larsen,
  ASSOCIATION,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 153207
                                                                    COA: 322718
                                                                    Macomb CC: 2013-002063-CH
  MICHAEL R. TEANY a/k/a MICHAEL
  TEANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           p1122
                                                                               Clerk